     Case 2:19-cv-00700-MCE-DMC Document 17 Filed 07/02/20 Page 1 of 2


 1    Renée Welze Livingston – SBN 124280
      LIVINGSTON LAW FIRM
 2    A Professional Corporation
      1600 South Main Street, Suite 280
 3
      Walnut Creek, CA 94596
 4    Tel: (925) 952-9880
      Fax: (925) 952-9881
 5    Email: rlivingston@livingstonlawyers.com
 6    Attorneys for Defendant
      TARGET CORPORATION
 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10     KELLIE LYNCH,                                 )   Case No. 2:19-CV-00700-MCE-DMC
                                                     )
11                          Plaintiff,               )   [Butte County Superior Court Case
12                                                   )   No. 19CV00933]
              vs.                                    )
13                                                   )   JUDGMENT AND ORDER OF
       TARGET CORPORATION;                           )   DISMISSAL PURSUANT TO FEDERAL
14     AND DOES 1 - 50, Inclusive                    )   RULE OF CIVIL PROCEDURE 68
                                                     )
15                          Defendants.              )
16                                                   )

17           On April 22, 2020, defendant TARGET CORPORATION served Defendant Target
18    Corporation’s Offer of Judgment Pursuant to Federal Rule of Civil Procedure 68. On May 13,
19    2020, plaintiff KELLIE LYNCH served defendant with a Notice of Acceptance of Offer of
20    Judgment. TARGET CORPORATION filed the Acceptance of Offer with this Court the same
21    day.
22           Pursuant to Federal Rule of Civil Procedure 68, IT IS HEREBY ORDERED AND
23    ADJUDGED THAT:
24           1.     Plaintiff KELLIE LYNCH shall have judgment against TARGET
25    CORPORATION for a waiver of recoverable costs;
26           2.     Each party shall bear its own costs; and
27    ///
28    ///
      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      JUDGMENT AND ORDER OF DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 68
                                                          -1-
     Case 2:19-cv-00700-MCE-DMC Document 17 Filed 07/02/20 Page 2 of 2


 1           3.      All claims asserted by plaintiff KELLIE LYNCH against defendant TARGET

 2    CORPORATION are dismissed with prejudice.

 3           IT IS SO ORDERED.

 4
      Dated: July 2, 2020
 5

 6

 7
      Approval as to Form:
 8
      HASLERUD LAW OFFICE
 9

10
      By: /s/ Michael A. Landsem
11         Michael A. Landsem, Esq.

12

13

14
                                     SIGNATURE CERTIFICATION
15
             I hereby certify that the content of this document is acceptable to Michael A. Landsem,
16
      counsel for KELLIE LYNCH and that I have obtained Mr. Landsem’s authorization to affix his
17
      electronic signature to this document.
18
      Dated: July 2, 2020                         LIVINGSTON LAW FIRM
19

20                                                By:    /s/ Renée Welze Livingston
                                                         Renée Welze Livingston
21                                                       Attorneys for Defendant
                                                         TARGET CORPORATION
22

23

24

25

26

27

28

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      JUDGMENT AND ORDER OF DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 68
                                                          -2-
